J-A13040-20


                                  2020 PA Super 193

COMMONWEALTH OF PENNSYLVANIA,                  :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                    Appellee                   :
                                               :
            v.                                 :
                                               :
EDWARD C. MEEHAN JR.,                          :
                                               :
                    Appellant                  :   No. 685 EDA 2019


       Appeal from the Judgment of Sentence Entered January 17, 2019
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): MC-51-MD-0000011-2019

BEFORE:      BENDER P.J.E., LAZARUS, J. and STRASSBURGER, J.*

OPINION BY STRASSBURGER, J.:                              Filed: August 13, 2020

        Edward C. Meehan Jr., Esquire, (Appellant) appeals from the January

17, 2019 judgment of sentence imposed following his convictions for

contempt.        We vacate Appellant’s judgment of sentence, and reverse his

convictions.

        The background underlying this matter can be summarized as follows.

On January 10, 2019, the Honorable Jacquelyn M. Frazier-Lyde, a judge on

the Philadelphia Municipal Court, held a preliminary hearing of a criminal

case     wherein    Appellant    represented   one   co-defendant,    and   Melissa

Singleton, Esquire, represented the other co-defendant. Appellant moved to



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A13040-20


dismiss the charges against his client, but the court denied the motion to

dismiss and held the case for court.

      Although it does not appear in the notes of testimony, Appellant

seemingly interrupted the trial court when it was advising Appellant’s client

of his upcoming court date because the trial court admonished Appellant,

stating, “I am still talking, counsel. I am still talking.” N.T., 1/10/2019, at

21.   The trial court continued advising Appellant’s client, when Appellant

interjected, “I am just laughing, judge.”      Id.   The trial court excused

Appellant from the courtroom and said, “[Y]ou can laugh on out of here, with

all due respect.” Id. The trial court opinion indicates Appellant “continued

[making] distracting remarks, laughing and expressing disagreement with

the trial court ruling[]” as he exited the courtroom in the midst of Attorney

Singleton’s bail motion on behalf of co-defendant.       Trial Court Opinion,

7/30/2019, at 3. However, any such remarks were not transcribed by the

court reporter. The notes of testimony indicate that Attorney Singleton’s bail

motion on behalf of co-defendant was addressed, and the court took a brief

recess. N.T., 1/10/2019, at 21.

      During this recess, the trial court requested Appellant return to its

courtroom. When Appellant returned, the trial court asked, “What did you

say?,” apparently in reference to something it heard Appellant say when he

was exiting the courtroom after he was initially excused. Id. Rather than




                                       -2-
J-A13040-20


respond to the question, Appellant argued the merits of his client’s case.

The following verbal exchange ensued:

      THE COURT: Your client – wait a minute. Hold it.

      [APPELLANT]: If you didn’t want to get into it, you shouldn’t
      have asked the question.

      THE COURT: What you shouldn’t have said is I need to know the
      law, read up on the law.

      [APPELLANT]: You do.

      THE COURT: Well, I do know the law and you owe me an
      apology or I will grant you a contempt hearing.

      [APPELLANT]: You can hold me in contempt, if you want.

Id. at 22. The trial court twice more presented the ultimatum - apologize or

be subjected to a contempt hearing - to Appellant.       Both times, Appellant

responded, “You made a bad decision.” Id. at 23-24. Following the court’s

fourth recitation of the ultimatum, Appellant responded, “I will apologize for

you making a bad decision on the law.”      Id. at 24.    The trial court then

stated that it was going to hold a contempt hearing for Appellant, scheduled

the hearing, and indicated the reason being that it must “maintain the

integrity of the court at all times.” Id. at 27. In reply to the trial court’s

reasoning, Appellant stated, “It’s an uphill battle,” to which the trial court

responded, “No it’s not.   It’s really not an uphill battle to be courteous,

cordial, and competent. Not for me it’s not.” Id.

      On January 17, 2019, a contempt hearing was held, at which Appellant

appeared pro se. Immediately, Appellant apologized for his actions at the

                                    -3-
J-A13040-20


January 10, 2019 preliminary hearing. The trial court accepted Appellant’s

apology and read the charges – one count each of contempt under

subsections (1), (2), and (3) of 42 Pa.C.S. § 4132.       The trial court then

provided a lengthy description of its judicial duties, and concluded by asking

Appellant “how do you plead?”      N.T., 1/17/2019, at 7.     Appellant initially

expressed confusion, stating, “I’m sorry?” before answering, “I’m going to

plead guilty, Judge.”   Id.   The trial court clarified, “You plead guilty?” to

which Appellant replied, “[Y]eah, my behavior was abominable.”               Id.

Although Appellant purportedly pled guilty, the trial court nevertheless

recited at length its factual findings in support of contempt, reading the

January 10, 2019 record, and at times, supplementing it with its own

perception of the events that occurred.       The trial court then sentenced

Appellant to five days of incarceration for each charge to run concurrently,

and a $100.00 fine for each charge, for a total of $300.00.

        On January 25, 2019, Appellant timely filed pro se a post-sentence

motion for reconsideration of sentence. After retaining counsel, on February

5, 2019, Appellant filed both an amended motion for reconsideration of

sentence, in which he challenged the sufficiency of the evidence to sustain

his convictions and the discretionary aspects of sentencing, and a motion to

vacate the contempt finding pending the resolution of the motion for

reconsideration. The trial court denied Appellant’s motions on February 12,

2019.


                                     -4-
J-A13040-20


       This timely-filed appeal followed.1 On appeal, Appellant challenges the

sufficiency of the evidence to sustain his convictions under all three

subsections of 42 Pa.C.S. § 4132 and claims the trial court imposed an

illegal sentence. Appellant’s Brief at 10-11. The Commonwealth agrees with

and advocates in behalf of Appellant.

       Initially, we must ascertain the nature of the contempt proceeding to

determine whether Appellant may challenge the sufficiency of the evidence

to sustain his convictions.        Ordinarily, when entering a guilty plea in a

criminal proceeding, a defendant “waives the right to challenge on [direct]

appeal all non-jurisdictional defects except the legality of the sentence and

the validity of the plea.” Commonwealth v. Luketic, 162 A.3d 1149, 1159

(Pa. Super. 2017).

       Instantly, “[s]ummary proceedings for contempt of court are those in

which the adjudication omits the usual steps of ‘the issuance of process,

service of complaint and answer, holding hearings, taking evidence, listening

to arguments, awaiting briefs, submission of findings, and all that goes with

a conventional court trial.’” Commonwealth v. Moody, 125 A.3d 1, 8 (Pa.

2015), citing Commonwealth v. Stevenson, 393 A.2d 386, 392 (Pa. 1978)




____________________________________________


1Both Appellant and the trial court complied with the mandates of Pa.R.A.P.
1925.



                                           -5-
J-A13040-20


(citations omitted).      Furthermore, traditional procedural safeguards2 that

ensure the validity of a guilty plea in a formal proceeding did not occur,

confirming our conclusion that this indeed was a summary hearing.

____________________________________________


2 Our Supreme Court has outlined the procedure for guilty pleas as
follows.

       In order to satisfy the constitutional requirement that a valid
       guilty plea must stand as an “intelligent admission of guilt,” the
       law of this Commonwealth has long required that before a judge
       may properly accept a plea of guilty, a colloquy with the
       defendant must demonstrate that there is a factual basis for the
       plea and that the defendant understands the nature and
       elements of the offense charged.

Commonwealth v. Hines, 437 A.2d 1180, 1182 (Pa. 1982). Accordingly,
prior to entry of a guilty plea in a formal proceeding, the trial court should
conduct a guilty plea colloquy, asking the following questions at a minimum:

       (1) Does the defendant understand the nature of the charges to
       which he or she is pleading guilty?

       (2) Is there a factual basis for the plea?

       (3) Does the defendant understand that he or she has the right
       to trial by jury?

       (4) Does the defendant understand that he or she is presumed
       innocent until found guilty?

       (5) Is the defendant aware of the permissible range of sentences
       and/or fines for the offenses charged?

       (6) Is the defendant aware that the judge is not bound by the
       terms of any plea agreement tendered unless the judge accepts
       such agreement?

Pa.R.Crim.P. 590, Comment.




                                           -6-
J-A13040-20


Therefore, Appellant’s purported guilty plea is more aptly characterized as

an acceptance of responsibility and apology to the trial court. Accordingly, it

did not result in waiver of non-jurisdictional defects, and we can examine his

sufficiency-of-the-evidence claim.

      “A trial court’s finding of contempt will not be disturbed absent an

abuse of discretion.” Moody, 125 A.3d at 12, citing Commonwealth v.

Baker, 766 A.2d 328, 331 (2001). Contempt of court may be classified as

civil or criminal, and “[c]riminal contempts are further subdivided into direct

and indirect contempts.”    Commonwealth v. Moody, 46 A.3d 765, 772

(Pa. Super. 2012). Contempt is classified as direct criminal contempt where

the “dominant purpose is to punish the contemnor for disobedience” of a

court’s order and where that disobedience occurs “in the presence of the

court, or so near thereto [as] to interfere with its immediate business.” Id.

at 771-72. Direct criminal contempt is codified in 42 Pa.C.S. § 4132, which

provides contempt power to the trial court and authorizes the court to

penalize:

      (1)   The official misconduct of the officers of such courts
            respectively.

      (2)   Disobedience or neglect by officers, parties, jurors, or
            witnesses of or to the lawful process of the court.

      (3)   The misbehavior of any person in the presence of the
            court, thereby obstructing the administration of justice.

42 Pa.C.S. § 4132.




                                     -7-
J-A13040-20


      Preliminarily,   the   trial   court   opinion      asserts   Appellant    made

“distracting remarks, laugh[ed] and express[ed] disagreement with the trial

court ruling.” Trial Court Opinion, 7/30/2019, at 3. Although some of these

remarks were not transcribed in the January 10, 2019 hearing transcript, the

trial court indicated in its opinion that it directly heard the remarks and

observed the behavior.        Appellant does not contest having made the

remarks and engaging in the behavior.

      Appellant was convicted pursuant to each subsection of 42 Pa.C.S.

§ 4132. With respect to subsection (1), which refers to officers of the court,

Appellant could not be held in contempt under this subsection because “the

great weight of authority, both state and federal, supports the construction

... that attorneys do not fall within the purview of subsection (1) [of 42

Pa.C.S. § 4132].”      Matter of Campolongo, 435 A.2d 581, 583 n.7 (Pa.

1981); see also Moffatt by Moffatt v. Buano, 569 A.2d 968, 970 (Pa.

Super. 1990) (holding appellant attorney held in contempt for offensive

remarks was not an “officer” of the court for the purposes of subsection (1)).

Accordingly, we vacate Appellant’s conviction under subsection (1).

      Next,   we    review   Appellant’s     conviction     under   subsection    (2).

Subsection (2) specifically provides that it can be invoked to hold officers,

parties, jurors, and witnesses in contempt; yet attorneys are not mentioned.

Pennsylvania’s Statutory Construction Act informs our analysis, establishing

that statutes that relate to the same persons or things must be construed


                                        -8-
J-A13040-20


together as one statute. See 1 Pa.C.S. § 1932. “[S]tatutory interpretative

principles [] require that where the meaning of a word or phrase is clear

when used in one section of a statute, it will be construed to have the same

meaning in another section of the same statute.”               Bayview Loan

Servicing, LLC v. Lindsay, 185 A.3d 307, 313 (Pa. 2018) (citations

omitted). Our case law that firmly establishes lawyers are not officers under

42 Pa.C.S. § 4132(1), coupled with our rule of statutory construction that

requires us to construe identical clear words the same throughout the

statute, compel our conclusion that a lawyer cannot be held in contempt

under subsection (2).3 Accordingly, we vacate Appellant’s conviction under

subsection (2).

____________________________________________


3 We recognize that lawyers have been held in contempt under subsection
(2); however, in those cases, the issue of whether a lawyer is an officer was
not raised.

       This Court has held that Subsection 4132(2) relates to
       disobedience or neglect by attorneys to the “lawful process of
       the court.” This Court has found a counsel’s failure to appear for
       a scheduled court appearance, a counsel’s failure to
       communicate with the opposing party regarding transcripts, a
       counsel’s failure to file timely points for charge, and a counsel’s
       failure to file an accounting to fall within the purview of
       Subsection 4132(2). See Commonwealth v. Kolansky, 800
       A.2d 937 (Pa. Super. 2002); Commonwealth v. Pruitt, 764
       A.2d 569 (Pa. Super. 2008); Estate of Baehr, 596 A.2d 803
       (Pa. Super. 1991); Weingrad v. Lippy, 445 A.2d 1306 (Pa.
       Super. 1982).

In re C.W., 960 A.2d 458, 467 n.9 (Pa. Super. 2008) (citation format
altered).



                                           -9-
J-A13040-20


      We now address Appellant’s conviction under subsection (3) of the

contempt statute. To sustain a conviction of contempt under subsection (3),

the following elements must be established beyond a reasonable doubt: 1)

misconduct; 2) in the presence of the court; 3) committed with the intent to

obstruct the proceedings; 4) that obstructs the administration of justice.

Moody, 125 A.3d at 5 n.4.

      The evidence supports a finding that Appellant engaged in misconduct

by   making    distracting   remarks,   laughing,   and    snidely    expressing

disagreement with the trial court’s ruling by stating that the trial court needs

to know and read up on the law.

      Regarding the second element, there is no dispute that the above-

described conduct was made in the presence of the trial court.

      Regarding the intent to obstruct judicial proceedings, we have

observed that “[t]here is wrongful intent if the contemnor knows or should

be aware that his conduct is wrongful.” Commonwealth v. Williams, 753

A.2d 856, 862 (Pa. Super. 2000) (citations omitted).           This Court has

emphasized the role that an individual’s courtroom experience bears on his

intent to obstruct judicial proceedings, noting that the requisite intent can be

shown where the individual “should have been aware of the effect that his

comment would have on the courtroom proceedings.”            Id.     By his own

admission, Appellant has appeared before the court on many occasions.

Based on Appellant’s previous courtroom experience, he knew or should


                                     - 10 -
J-A13040-20


have known that interrupting the court while it was advising his client and

during Attorney Singleton’s bail motion on behalf of co-defendant, in itself, is

wrongful.   Appellant’s behavior in light of his presumed knowledge of the

proper conduct in a judicial setting evidences a clear intent to interrupt the

court’s proceedings.

      “To   obstruct   justice,   conduct   must   significantly   disrupt   judicial

proceedings ... [C]ontempt requires actual, imminent prejudice to a fair

proceeding or prejudice to the preservation of the court’s orderly procedure

and authority.” Williams, 753 A.2d at 863. “Mere affront to the trial judge

is not enough. Remarks that are injudicious, or even disrespectful, will not,

without more, justify a summary conviction for contempt of court.” Matter

of Campolongo, 435 A.2d at 584.             Indeed, the court proceeded with

advising Appellant’s client and beginning co-defendant’s bail hearing despite

Appellant’s laughter and snide comments without significant interruption,

and as evidenced by the lack of a break in proceedings in the notes of

testimony. The record shows that the exchange between Appellant and the

trial court was of a momentary nature and that the progress of the

administration of justice was not impeded thereby. Accordingly, we vacate

Appellant’s conviction under subsection (3).

      Finally, Appellant challenges the legality of his flat sentence of five

days of incarceration.    Given that we have reversed his convictions, this

issue is moot.


                                      - 11 -
J-A13040-20


       Based on the foregoing, we vacate Appellant’s judgment of sentence,

and reverse his convictions.4

       Judgment of sentence vacated. Convictions reversed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/20




____________________________________________


4 Despite reversing his convictions, we note Appellant effectively insinuated
that the trial court lacked competence when he suggested the trial court
must know and read up on the law. Appellant’s conduct evidenced a clear
lack of respect for the trial court, warranting our firm disapproval despite our
conclusion that his conduct does not amount to contempt. A lawyer may
disagree with the outcome of a case, but that does not give him license to
insult the trial court’s intelligence. Appellant’s insinuation as to whether the
trial court judge understood the law was manifestly improper and ill-advised.
We are in complete agreement with the trial judge’s comment that it is not
an uphill battle to be courteous, cordial and competent.



                                          - 12 -